t c memo united_states tax_court ervin e mears petitioner v commissioner of internal revenue respondent docket no filed date ervin e mears pro_se philip s yarberough and john g guarnieri for respondent memorandum findings_of_fact and opinion thornton chief_judge respondent determined a dollar_figure deficiency in petitioner’s federal_income_tax and a sec_6662 accuracy-related_penalty of dollar_figure after concessions by both parties the issues for decision are 1all section references are to the internal_revenue_code code in effect for continued whether petitioner has unreported rental income for whether petitioner is entitled to certain deductions claimed on his schedules c profit or loss from business and whether petitioner is liable for the sec_6662 accuracy- related penalty findings_of_fact the parties have stipulated some facts which we find accordingly when he petitioned the court petitioner resided in new jersey i petitioner’s business activities in petitioner was involved in several business endeavors including a music group business and what he referred to as an electrical engineering business as part of his music group business petitioner managed and had a financial stake in a band the intruders that traveled across the united_states performing in shows as part of his electrical engineering business petitioner installed alarm systems sold heating oil and provided heating ventilation and air conditioning services to customers as described more fully below in petitioner also owned numerous real properties continued the year at issue and all rule references are to the tax_court rules_of_practice and procedure all monetary amounts are rounded to the nearest dollar ii petitioner’s real properties in petitioner purchased for dollar_figure his residence in new jersey e charleston avenue property petitioner’s son resided with him at this property throughout in petitioner paid dollar_figure in property taxes on the e charleston avenue property during petitioner also owned these real properties in new jersey a property on woodland avenue in camden woodland avenue property that he acquired in for dollar_figure a property on mt ephraim avenue in camden mt ephraim avenue property that he acquired in for dollar_figure and a property on pine avenue in lawnside pine avenue property that he acquired in for dollar_figure petitioner asserts that in he used the woodland avenue property and the mount ephraim property as rental properties in he was constructing an office building and storage garage pine avenue structure on the pine avenue property he did not use the pine avenue property for any business purposes during nor did he complete construction of the pine avenue structure during 2the record does not reveal how petitioner was able to acquire his residence for only dollar_figure--a price that was less than the property taxes he paid on it in he planned on finishing construction once he had sufficient income to do so as of date petitioner owed dollar_figure to the borough of lawnside office of the tax collector borough of lawnside for unpaid property taxes and related fees on the pine avenue property the amount he owed to the borough of lawnside included dollar_figure for back taxes dollar_figure for interest on those taxes a dollar_figure title report fee for a title search conducted by the borough of lawnside and dollar_figure for attorney’s fees paid_or_incurred by the borough of lawnside in petitioner purchased residential property for dollar_figure on n 17th street in philadelphia pennsylvania n 17th street property in he rented the n 17th street property to a tenant for dollar_figure iii cancellation of debt during petitioner reached a settlement with discover financial services discover resulting in the cancellation of dollar_figure of his credit card debt discover mailed to petitioner at his correct address a form 1099-c cancellation of debt which reported that dollar_figure of his credit card debt was canceled on date iv petitioner’s tax_return petitioner timely filed his federal_income_tax return he attached two schedules c profit or loss from business schedule c-1 and schedule c-2 to his return petitioner’s schedule c-1 reported dollar_figure of gross_receipts and sales and dollar_figure of cost_of_goods_sold resulting in gross_income of dollar_figure with respect to this dollar_figure petitioner reported dollar_figure of expenses resulting in a net_loss of dollar_figure this dollar_figure of expenses included dollar_figure for depreciation dollar_figure for legal and professional services dollar_figure for repairs and maintenance dollar_figure for taxes and licenses and dollar_figure for other expenses 3petitioner contends that schedule c-1 reports the gross_income and expenses related to his music business electrical engineering business and rental properties he contends that schedule c-2 reports additional gross_income and expenses from his music business the parties have used the schedule c-1 and schedule c-2 terminology to differentiate the two and so shall we 4petitioner also claimed deductions for advertising car and truck expenses insurance interest office expenses supplies and utilities these deductions are not at issue petitioner’s schedule c-2 reported dollar_figure of gross_receipts or sales he also claimed deductions of dollar_figure resulting in net profit of dollar_figure these deductions included dollar_figure for legal and professional services petitioner reported no cancellation_of_indebtedness_income on his federal_income_tax return v respondent’s determinations in the notice_of_deficiency respondent determined that petitioner failed to include dollar_figure of rental income on his schedule e supplemental income and loss respondent also determined that petitioner failed to substantiate many of the deductions he claimed on his schedules c as summarized below respondent’s determinations in the statutory_notice_of_deficiency as well as the parties’ concessions in this proceeding are summarized below 5petitioner also claimed deductions for advertising commissions and fees and supplies these deductions are not at issue 6in the notice_of_deficiency respondent also determined and petitioner has not disputed that petitioner had dollar_figure of cancellation_of_indebtedness_income and that in calculating his taxable_income he failed to include his schedule c-2 net profit of dollar_figure petitioner also failed to claim a standard_deduction or elect to itemize his deductions and he failed to claim any personal exemptions in the notice_of_deficiency respondent allowed petitioner a standard_deduction of dollar_figure for petitioner’s head_of_household status and allowed him personal exemptions of dollar_figure schedule c-1 deductions as reported on petitioner’s schedule c cost_of_goods_sold depreciation legal and professional services repairs and maintenance taxes and licenses other expenses dollar_figure big_number big_number big_number big_number big_number deductions disallowed in notice_of_deficiency dollar_figure big_number big_number big_number big_number big_number respondent’s concession dollar_figure --- --- --- --- schedule c-2 deductions as reported on petitioner’s schedule c deductions disallowed in notice_of_deficiency respondent’s concession legal and professional services dollar_figure dollar_figure --- i burden_of_proof opinion generally the commissioner’s determinations in a notice_of_deficiency are presumed correct and the taxpayer has the burden of proving that the determinations are in error rule a 290_us_111 because as discussed below petitioner has not complied with the code’s substantiation requirements nor maintained all required records the burden_of_proof as to any relevant factual issue does not shift to respondent under sec_7491 see sec_7491 and 116_tc_438 ii petitioner’s alleged fire petitioner claims that a fire destroyed most of his tax records and for that reason he is unable to substantiate his schedule c-1 gross_income and his deductions he further claims that we should allow him to reconstruct his income and deductions through secondary evidence such as his own testimony taxpayers are required to keep books_or_records that substantiate the amounts of their reported gross_income and claimed deductions sec_6001 sec_1_6001-1 income_tax regs if a taxpayer’s records are lost or destroyed through circumstances beyond his or her control however the taxpayer may substantiate gross_income or deductions through reasonable reconstruction see 71_tc_1120 the burden is on the taxpayer to show that the documentation was actually destroyed because of circumstances beyond his or her control see adler v commissioner tcmemo_2010_47 aff’d 443_fedappx_736 3d cir the circumstances surrounding petitioner’s purported fire are vague and he has offered no evidence apart from his testimony that a fire occurred and that his tax records were destroyed in such a fire significantly he failed to introduce insurance documentation or third-party testimony describing the alleged events or the extent of any fire but even if we were to assume for the sake of argument that a fire destroyed petitioner’s tax records he has failed to provide sufficient secondary evidence to substantiate the items of gross_income and the deductions that are in dispute as discussed more fully below iii rental income respondent determined that petitioner failed to report dollar_figure in gross rental income for petitioner concedes that he received this income he contends however that his self-reported schedule c-1 gross_income of dollar_figure already includes this dollar_figure of rental income respondent disagrees petitioner has failed to offer credible_evidence demonstrating how he calculated his schedule c-1 gross_income petitioner’s only evidence besides his testimony is a handwritten sheet of paper that he claims he used to prepare his rather than his federal_income_tax return this sheet of paper purportedly shows that for petitioner reported dollar_figure of gross_receipts on one of his schedules c including dollar_figure in gross_receipts from his rental properties petitioner contends that this evidence supports an inference that he similarly included dollar_figure in gross rental receipts on his schedule c-1 notwithstanding petitioner’s claims and the aforementioned piece of paper the evidence does not establish that petitioner reported dollar_figure of rental income for petitioner conceded at trial that on his federal_income_tax return he failed to report among other things rental income more fundamentally even if he had reported his rental income for his tax_year we are not persuaded that this would necessarily mean he also included dollar_figure of rental income on his schedule c-1 for in sum petitioner has failed to provide records receipts or books to show his correct schedule c-1 gross_income amount and has also failed to provide secondary evidence to support his contentions see sec_6001 sec_1_6001-1 income_tax regs we find that petitioner failed to report dollar_figure of rental income for iv deductions sec_162 allows a deduction for ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business sec_212 similarly allows a deduction for ordinary and necessary expenses paid_or_incurred during the taxable_year for the management conservation or maintenance of property including real_property held_for_the_production_of_income see 84_tc_809 aff’d without published opinion 800_f2d_260 4th cir see also sec_1_212-1 income_tax regs in general no deduction is permitted for personal family or living_expenses sec_262 an expense is ordinary if it is customary or usual within a particular trade business or industry or relates to a transaction of common or frequent occurrence in the type of business involved and is necessary if it is appropriate and helpful for the development of the business 308_us_488 see also welch v helvering u s pincite generally for an expenditure to be ordinary and necessary the taxpayer must show a bona_fide business_purpose for the expenditure there must be a proximate relationship between the expenditure and the taxpayer’s business see 37_tc_650 36_tc_879 sec_1_162-1 income_tax regs some claimed expenses eg those related to listed_property require the taxpayer to meet stringent substantiation requirements see sec_274 50_tc_823 aff’d 412_f2d_201 2d cir listed_property is defined to include any passenger_automobile and any other_property used as a means of transportation sec_280f and ii generally no deduction is allowed for listed_property unless the taxpayer maintains adequate_records or other sufficient corroborating evidence to establish certain elements of an expenditure including the amount of each expenditure the amount of business usage using an appropriate measurement such as mileage the date for each expenditure or use and the business_purpose for each expenditure or use see sec_274 sec_1_274-5t c i temporary income_tax regs fed reg date see also park v commissioner tcmemo_2012_279 at if a taxpayer establishes a deductible expense but is unable to substantiate the precise amount the court generally may approximate the deductible amount but only if the taxpayer presents sufficient evidence to establish a rational basis for making the estimate 39_f2d_540 2d cir see 85_tc_731 the court cannot estimate a taxpayer’s expense under the cohan doctrine however with respect to the items enumerated in sec_274 see sanford v commissioner t c pincite rodriguez v commissioner tcmemo_2009_22 7if a taxpayer loses his records because of circumstances beyond his control such as a fire flood earthquake or other_casualty the taxpayer may substantiate the continued a schedule c-1 legal and professional expenses on his schedule c-1 petitioner claimed dollar_figure for legal and professional expenses he allegedly paid in attempting to substantiate the disputed items petitioner submitted two billing statements from his attorney each for dollar_figure and three canceled checks also for dollar_figure each on the basis of this documentation respondent has allowed petitioner dollar_figure of the legal and professional expenses petitioner claimed on his schedule c-1 and has also allowed him another dollar_figure of these expenses with respect to his schedule c-2 petitioner contends that he has directly substantiated five payments of dollar_figure each but respondent has erroneously allowed him only four we agree with respondent however that the payment indicated on one of the billing statements dated date and indicating a dollar_figure payment on date represents the same payment reflected on one of the canceled checks dated continued deduction by reasonable reconstruction see sec_1_274-5t temporary income_tax regs fed reg date because we have found that petitioner failed to demonstrate that a fire occurred and that he lost his tax records this exception is inapplicable to petitioner in any event as discussed more fully infra petitioner has failed to substantiate his deductions through reasonable reconstruction 8this dollar_figure concession is included in the dollar_figure total concession discussed infra pt iv g date we agree with respondent that petitioner has substantiated only dollar_figure of his claimed legal and professional expenses petitioner contends that the billing statements and canceled checks that he has produced demonstrate his pattern of making monthly dollar_figure payments from january to may of and that we should infer that he made another seven payments of dollar_figure from june to december of petitioner has failed to explain why he possesses two attorney billing statements but was unable to obtain additional statements from his attorney to substantiate additional claimed deductions he has also failed to explain why he could not obtain records such as additional canceled checks from his financial_institution see priestly v commissioner tcmemo_2003_267 aff’d 125_fedappx_201 9th cir petitioner has failed to prove that he is entitled to deduct more legal and professional expenses than respondent has allowed b schedule c-1 depreciation expenses petitioner claims that he is entitled to dollar_figure in depreciation_deductions for his rental properties his personal_residence and his five vehicles as claimed on his schedule c-1 sec_167 permits as a depreciation deduction a reasonable allowance for the exhaustion and wear_and_tear of property used in a trade_or_business or held for the production_of_income this depreciation deduction is determined by reference to the adjusted_basis of the property the applicable_depreciation_method the applicable_recovery_period and the applicable convention sec_167 sec_168 109_tc_21 a taxpayer is entitled to depreciate an asset once the asset is placed into service for its intended purpose and may depreciate that asset only until it is retired from service see wilson v commissioner tcmemo_2002_61 aff’d 71_fedappx_623 9th cir sec_1_167_a_-10 income_tax regs an asset subject_to depreciation is considered placed into service when first placed in a condition or state of readiness and availability for a specially assigned function sec_1_167_a_-11 income_tax regs as a general_rule an asset is considered placed into service when it is acquired and put into use in a trade_or_business or income-producing activity see 84_tc_739 aff’d on another issue 803_f2d_1572 11th cir in order to prove entitlement to a depreciation deduction a taxpayer must establish the property’s depreciable basis by showing the cost of the property its useful_life or recovery_period and the previously allowable_depreciation see eg 28_tc_845 aff’d in part rev’d in part and remanded per curiam 267_f2d_39 6th cir petitioner failed to provide any evidence to explain his depreciation_deductions or the calculations he made to determine his deductions petitioner’s only discussion of his depreciation_deductions including his calculations and descriptions of various purported depreciable_property appears in his posttrial brief summaries and other statements in briefs however do not constitute evidence see rule c 48_tc_704 aff’d per curiam 413_f2d_1047 9th cir notwithstanding these evidentiary gaps which are sufficient in themselves to be fatal to petitioner’s claims see eg craft v commissioner tcmemo_2005_197 we briefly address the merits of petitioner’s claimed depreciation_deductions for his real properties and vehicles real properties petitioner cites smith v commissioner tcmemo_2010_162 for the proposition that he may increase his depreciable adjusted_basis in each of his real properties by using property_tax assessment values petitioner’s reliance on smith is misplaced in smith we held that a taxpayer should properly allocate his depreciable basis between the value of nondepreciable land and depreciable buildings in accordance with sec_1_167_a_-2 income_tax regs our holding in smith did not authorize an upward adjustment of basis on the basis_of_property tax assessments subject_to exceptions not applicable here the adjusted_basis of property is generally its cost adjusted as provided in sec_1016 sec_1011 and sec_1012 a pine avenue property at trial petitioner testified that he was still in the process of constructing the pine avenue structure during and that the construction process was no more than complete at the end of petitioner also testified that he did not use the pine avenue property for business purposes during on the basis of this testimony we find that petitioner had not yet placed the pine avenue property into service in moreover petitioner has failed to establish his adjusted_basis in the property when he placed the asset into service or the previously allowable_depreciation deductions on the property accordingly we hold that he is not entitled to depreciation_deductions with respect to the pine avenue structure for b n 17th street property respondent concedes that petitioner held the n 17th street property for the production_of_income during petitioner has failed however to establish his adjusted_basis in the property when he placed the asset into service or the previously allowable_depreciation deductions on the property petitioner has failed to establish that he is entitled to depreciation_deductions with respect to his n 17th street property for c mt ephraim avenue and woodland avenue properties petitioner asserts that he used the mt ephraim avenue and woodland avenue properties as rental properties assuming without deciding that petitioner in fact held these properties for business purposes the record is nevertheless insufficient to establish petitioner’s proper depreciation_deductions petitioner has failed to establish his adjusted_basis in each property when he placed the assets into service or the previously allowable_depreciation deductions for each property petitioner has failed to show that he is entitled to depreciation_deductions with respect to these two properties for d e charleston personal_residence property petitioner argues that he is entitled to depreciation_deductions for business use of his personal_residence petitioner alleges that he used all of the rooms in his home exclusively for business purposes except for his son’s bedroom and bathroom according to petitioner’s calculations he used approximately of his residence for business purposes he seeks depreciation_deductions for business usage of his personal bedroom kitchen hallway basement and several other bedrooms sec_280a disallows any deduction for business use of a taxpayer’s personal_residence with a few limited exceptions one such exception in sec_280a provides that the general disallowance rules do not apply to any item to the extent it is allocable to a portion of the dwelling_unit that is exclusively used on a regular basis as the principal_place_of_business for any trade_or_business of the taxpayer exclusively used is narrowly construed and requires that the taxpayer use ‘a specific part of a dwelling_unit solely for the purpose of carrying on his trade or business’ goldberger inc v commissioner 88_tc_1532 quoting s rept no pincite 1976_3_cb_49 and h_r rept no pincite 1976_3_cb_695 a dwelling_unit is used on a regular basis when used more than occasionally or incidentally see fadeley v commissioner tcmemo_2008_235 generally personal_use of a room will preclude its use in computing depreciation or other allocable expenditures id as another exception to the general disallowance rule_of sec_280a sec_280a allows a deduction for items that are allocable to space within the home that the taxpayer uses on a regular basis to store inventory or product samples see eg hefti v commissioner tcmemo_1988_22 aff’d without published opinion 894_f2d_1340 8th cir to qualify for this exception the taxpayer must use the inventory or product samples in the taxpayer’s trade_or_business of selling products at retail or wholesale and the home must be the sole fixed location of the taxpayer’s trade_or_business sec_280a petitioner’s testimony that neither he nor his son used his personal bedroom living room or kitchen for personal reasons strains credibility petitioner’s testimony pertaining to the business use of his home was vague inconsistent elusive and contradictory he testified that he used his personal bedroom exclusively for business purposes but later testified that he slept and ate in his bedroom he also testified that the kitchen was not used for eating or cooking but he introduced photographs showing pots and pans on the stove petitioner has failed to establish that any room or rooms were used exclusively for business purposes 9petitioner also argues that even if we find that he did not use certain rooms exclusively for business purposes de_minimis personal_use of the rooms does not disqualify him from deductions under sec_280a see lind v commissioner tcmemo_1985_490 hughes v commissioner tcmemo_1981_140 petitioner has failed to prove however that he used each room for business on a regular basis or that any personal_use was de_minimis petitioner argues that his use of several rooms in his residence for storing inventory entitles him to a depreciation deduction specifically he testified that he used his personal bedroom for storing alarm equipment he also testified that another bedroom contained all the uniforms all the shoes computers and supplies that he used for business purposes he testified that he stores his fire alarm equipment computers guitars and drums in his kitchen he argued that he used his basement to store heating and alarm equipment as well as painting supplies for his rental properties finally he testified that his living room housed sound equipment petitioner’s arguments fail for two reasons first many of the items petitioner described are not items that would qualify as inventory or samples of products sold at retail or wholesale he has not claimed to be a retailer or wholesaler of uniforms shoes computers music equipment or paint although petitioner may very well use such items in his trade_or_business they are not inventory or product samples and do not fall within the narrow exception of sec_280a second petitioner has failed to demonstrate a proper method to allocate depreciation_deductions ie he has not provided evidence demonstrating the total square footage purportedly used to store his inventory in relation to the total square footage of his home in any event petitioner failed to establish his depreciable basis in his home and any previously allowable_depreciation deductions taken on the home we sustain respondent’s determination disallowing petitioner’s depreciation_deductions on his personal_residence petitioner’s vehicles petitioner claims he is entitled to depreciation_deductions for two vans one tour bus one oil truck and one automobile pursuant to sec_274 no deduction is permitted under sec_162 with respect to listed_property unless the taxpayer substantiates the deduction through introduction of adequate_records or other_sufficient_evidence corroborating the taxpayer’s statement generally listed_property includes passenger automobiles and any pickup truck or van see sec_280f and ii sec_1_274-5 income_tax regs to meet the heightened substantiation requirements of sec_274 taxpayers must substantiate their claimed deductions through production of records or other evidence that show the amount of the expense the time and place of the use of listed_property and the business_purpose sec_274 see also sec_1_274-5t c temporary income_tax regs supra taxpayers who deduct vehicle depreciation expenses may also compute their deductions through use of a predetermined standard mileage rate standard mileage method in lieu of substantiating the actual amount of expenditures relating to the business use of listed_property see eg 60_tc_503 delima v commissioner tcmemo_2012_291 at see also sec_1_274-5 income_tax regs the standard mileage method includes an allowance for actual operating and fixed costs of a vehicle including depreciation maintenance and repairs tires gasoline oil insurance and other fees see eg campana v commissioner tcmemo_1990_395 see also revproc_2005_78 sec_5 2005_2_cb_1177 under this method eligible taxpayers deduct their vehicle expenses in an amount equal to the predetermined rate set by the commissioner each year multiplied by the number of business miles driven in the year see revproc_2005_78 sec_5 taxpayers that use this method are not relieved however of the requirement to substantiate the amount of business mileage and the time and purpose of each use see sec_1_274-5 income_tax regs petitioner failed to explain which method he used to determine his claimed depreciation_deductions for these vehicles all of which are listed_property under sec_280f moreover he failed to introduce any evidence to establish his claimed depreciation_deductions and he has not complied with the strict substantiation requirements of sec_274 he has not introduced records mileage logs or other credible_evidence to substantiate these claimed deductions we sustain respondent’s determination that petitioner is not entitled to depreciation_deductions for his vehicles c personal_residence taxes petitioner argues he is entitled to deduct a percentage of the dollar_figure of real_estate_taxes that he paid in with respect to business use of his personal_residence insofar as he seeks to deduct these taxes as an ordinary and necessary business_expense his claim falls because as discussed above he did not prove he used any room in his personal_residence exclusively for business purposes see sec_262 sec_280a insofar as he seeks to deduct these taxes as itemized personal deductions the record does not establish that he is entitled to do so or that any such itemized_deduction would result in any benefit to himdollar_figure 10generally in computing taxable_income an individual may elect to itemize certain personal deductions or claim a standard_deduction see sec_63 and b because respondent determined that petitioner was entitled to a dollar_figure standard_deduction for head_of_household status petitioner would not appear to benefit from claiming these real_estate_taxes as an itemized_deduction d schedule c-1 other expenses for petitioner reported dollar_figure on his schedule c-1 as other expenses including an dollar_figure expense for typing exp and a dollar_figure expense for business exp he testified that these expenses include among other things gravesite maintenance for deceased band members of the intruders touring expenses for the intruders and snow removal from his rental properties petitioner failed to offer evidence substantiating his claimed dollar_figure typing expense deduction he failed to offer receipts or otherwise demonstrate that these expenses were paid_or_incurred or that they were ordinary and necessary he is not entitled to this claimed deduction petitioner estimates that in he paid dollar_figure for gravesite maintenance including flowers for deceased band members of the intruders he claims he paid these expenses because he felt he had a moral obligation to do so he testified that he would pay these expenses even if he stopped managing the band admirable as petitioner’s actions may be he is not entitled to deduct the costs associated with maintaining the gravesites he has failed to substantiate his claimed deductions through credible_evidence such as records receipts or books thus he has failed to demonstrate that these expenses were paid_or_incurred moreover he has failed to show that the claimed deductions are ordinary and necessary business_expenses within the meaning of sec_162 he failed to demonstrate how these reported expenses reflect a customary or usual business practice within his music business and he further failed to demonstrate a legitimate business_purpose for these claimed expenses petitioner has also failed to show that he is entitled to the remaining deductions he claimed on his schedule c-1 for other expenses he failed to offer receipts or otherwise demonstrate that these expenses were incurred or that they were ordinary and necessary business_expenses e schedule c-1 taxes and interest on his schedule c-1 petitioner claimed deductions of dollar_figure for taxes and licenses respondent disallowed dollar_figure of this amount of the dollar_figure disallowed amount dollar_figure appears to be attributable to back property taxes and related fees on petitioner’s pine avenue propertydollar_figure as of date petitioner owed dollar_figure in back property taxes interest on those property taxes and attorney’s and title report fees with respect to his pine avenue propertydollar_figure respondent argues that petitioner must capitalize 11petitioner has offered no explanation or substantiation for the remaining dollar_figure dollar_figure - dollar_figure and for that reason is not entitled to deduct it 12the parties stipulated that petitioner paid dollar_figure in back property taxes continued these costs under sec_263a petitioner argues that these costs are immediately deductible under sec_162 or alternatively sec_164 taxes sec_164 allows a deduction for state and local real_property_taxes paid_or_accrued during the year sec_162 and sec_164 are subject if applicable to the sec_263a capitalization_rules see sec_161 see also 918_f2d_426 3d cir aff’g 93_tc_67 aff’d sub nom 503_us_79 whether an expenditure is deductible or must be capitalized is a question of fact indopco inc v commissioner u s pincite sec_263a requires capitalization of certain expenses when a taxpayer produces real_property or tangible_personal_property for use in a trade_or_business sec_263a sec_1_263a-1 and ii d 263a-2 a income_tax regs taxpayers produce property when they construct build install continued and related fees on his pine avenue property the evidence shows however that petitioner owed and paid dollar_figure in back property taxes and related fees on this property we disregard the parties’ stipulation in this regard as clearly contrary to the facts disclosed by the record see 577_f2d_1206 5th cir 93_tc_181 66_tc_312 manufacture develop improve raise or grow such property sec_263a sec_1_263a-2 income_tax regs generally when sec_263a applies the taxpayer must capitalize direct costs such as direct material and labor costs in addition to such property’s proper share of those indirect_costs including taxes part or all of which are allocable to such property sec_263a sec_1_263a-1 and income_tax regs indirect_costs are allocable to produced property when the costs directly benefit or are incurred by reason of the production of property see sec_1_263a-12 income_tax regs the regulations specifically list as an example of indirect_costs required to be capitalized_taxes attributable to land used in production activities sec_1_263a-1 income_tax regs petitioner testified that he purchased the pine avenue property for business purposes and that he had not completed construction of the pine avenue structure at the end of his tax_year he must capitalize the real_estate_taxes paid with respect to the pine avenue property in see wilson v commissioner tcmemo_2002_61 perkins v commissioner tcmemo_1995_189 interest sec_263a requires capitalization of interest for self-produced assets when that interest has been paid_or_incurred during the production_period and the interest is allocable to certain specified types of property including real_property sec_263a a i sec_1_263a-12 income_tax regs the production_period begins on the first date that any physical production activity is performed eg the clearing grading or excavating of land demolishing of a building or undertaking of structural mechanical or electrical activities with respect to a building or other structure sec_263a sec_1_263a-12 e income_tax regs the production_period ends on the date that the property is placed into service and all production activities reasonably expected to be undertaken by the taxpayer are completed sec_263a sec_1 263a- d income_tax regs real_property is defined to include both the land and any building structures thereon sec_1_263a-8 income_tax regs allocable_interest includes interest that is directly attributable to production_expenditures for the property and interest on debt to the extent the taxpayer could have avoided the interest had production_expenditures not been incurred sec_263a production_expenditures are defined to include the costs whether or not incurred during the production_period required to be capitalized under sec_263a with respect to the property sec_263a the interest petitioner paid on the assessed taxes is directly attributable to his production_expenditures ie his tax assessments for his pine avenue property and thus he must capitalize these costs see eg wilson v commissioner tcmemo_2002_61 attorney’s and title report fees at trial petitioner submitted documentation showing that he paid the borough of lawnside attorney’s and title report fees because these expenses are indirect_costs attributable to the production of petitioner’s property he must capitalize these costs under sec_263a see sec_1_263a-1 income_tax regs in sum we sustain respondent’s determination disallowing dollar_figure of the amount that petitioner claimed as a deduction for real_estate_taxes interest_paid on those taxes and attorney’s and title report fees for f schedule c-1 repairs and maintenance on schedule c-1 petitioner reported dollar_figure in repairs and maintenance_expenses attributable to his electrical engineering business music business and rental properties he claims that this amount includes expenses of replacing an engine in the intruders’ tour bus as well as for performing routine maintenance and repairs on four other vehicles respondent disallowed the entire amount because of petitioner’s lack of substantiation for the claimed deductions we sustain that determination petitioner’s only evidence relating to these expenses is his testimony that he paid dollar_figure or dollar_figure for a mechanic to replace an engine in his tour bus during he failed to offer receipts or otherwise demonstrate that these expenses were paid_or_incurred additionally any such tour bus expenses would be expenses related to sec_280f listed_property and thus subject_to the strict substantiation requirements of sec_274 petitioner has failed to offer any written records or other credible_evidence to substantiate this claimed deduction we sustain respondent’s determination disallowing petitioner’s claimed deduction for repair and maintenance_expenses g schedule c-2 legal and professional services on his schedule c-2 petitioner reported dollar_figure of gross_receipts and dollar_figure of total expenses these alleged expenses included among other things dollar_figure for legal and professional services respondent has disallowed all but dollar_figure of these deductions petitioner introduced numerous contracts between the intruders and third parties to show that the intruders performed in shows across the united_states and that the band was paid in cash at performances petitioner and his son both testified credibly that the band members were required after a performance to sign documents verifying they had received their cash payments petitioner introduced business records at trial to demonstrate that he paid dollar_figure in remuneration to former band members for their services with the intruders during we hold that petitioner is entitled to deduct dollar_figure on his schedule c-2 for compensation paid to band members for professional services iv accuracy-related_penalty respondent determined that petitioner is liable for the accuracy-related_penalty under sec_6662 and b and for negligence and substantial_understatement_of_income_tax sec_6662 imposes a penalty on any portion of an underpayment that is attributable to among other things negligence or disregard of the rules and regulations or a substantial_understatement of income taxdollar_figure the commissioner bears the burden of production with respect to this penalty see sec_7491 generally this means that the commissioner must come forward with sufficient evidence indicating that it is appropriate to impose the relevant penalty once the commissioner has done so the burden_of_proof is on the taxpayer to show that the penalty does not apply see higbee v commissioner t c pincite 13only one accuracy-related_penalty may be applied with respect to any given portion of an underpayment even if that portion is subject_to the penalty on more than one of the grounds described in sec_6662 see sec_1_6662-2 income_tax regs negligence includes any failure to make a reasonable attempt to comply with the provisions of the internal revenue laws sec_6662 sec_1_6662-3 income_tax regs negligence also includes any failure by the taxpayer to keep adequate books_and_records or substantiate items properly sec_1_6662-3 income_tax regs petitioner exhibited a lack of due care in failing to report income to keep adequate books_and_records and to properly substantiate claimed deductions respondent has carried his burden of production with respect to the sec_6662 penalty for negligence consequently we need not determine whether respondent has also met his burden of production as to a substantial_understatement the accuracy-related_penalty does not apply with respect to any portion of an underpayment for which it is shown that the taxpayer had reasonable_cause and acted in good_faith sec_6664 the determination of whether a taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all pertinent facts and circumstances sec_1_6664-4 income_tax regs the most significant factor is the extent of the taxpayer’s effort to assess his or her proper tax_liability id circumstances that may indicate reasonable_cause and good_faith include an honest misunderstanding of fact or law that is reasonable in light of the taxpayer’s experience knowledge and education id petitioner claims that he is not liable for the accuracy-related_penalty because he acted with reasonable_cause and good_faith he complied with any requests respondent made and any errors he made were unintentional petitioner manages and operates rental properties and several different types of businesses including a band that travels across the united_states his purported misunderstandings of fact and law about his unreported income and disallowed deductions were unreasonable in the light of his business acumen and experience although petitioner concedes that he erroneously omitted from gross_income dollar_figure of cancellation_of_indebtedness_income from discover he specifically disputes the accuracy-related_penalty with respect to this omission he maintains that he never received the form 1099-c from discover informing him that he had cancellation_of_indebtedness_income in and that he should not be liable for any penalties related to the underpayment_of_tax the form 1099-c that discover mailed to petitioner clearly shows however that discover used his correct address and petitioner has not demonstrated any reason he would not have received this mail additionally petitioner presented no evidence that he consulted with a professional tax adviser or took any other independent action to determine the proper tax treatment of the cancellation_of_indebtedness_income petitioner has not shown reasonable_cause and good_faith with respect to this underpayment we hold that petitioner is liable for a sec_6662 penalty for negligence with respect to his underpayment_of_tax for to reflect the foregoing and the parties’ concessions decision will be entered under rule
